Title: From George Washington to Major General William Heath, 17 October 1778
From: Washington, George
To: Heath, William


          
            Dear sir
            [Fredericksburg, 17 October 1778]
          
          Captains Gawen Brown and John Langdon and Lieut. William Davis of Colo. Henry Jackson’s Regiment have requested to resign their Commissions and have lodged Certificates, that they are not indebted to the public. You will be pleased to call for their Commissions and to give discharges upon them. And as there are frequent applications by the Officers, employed at the Eastward, of the same nature and considerable time is spent, in writing to and from Head Quarters upon the subject, you will upon future occasions, give discharges yourself upon the Commissions—and transmit me an account of the same from time to time that they may be properly registered and forwarded to the Board of War.
          The Enemy, who were in Jersey for several days past, have returned to Newyork again; and by advices received yesterday, I believe it is certain, that a considerable detachment, consisting of Ten full Regiments at least, is embarking. Their destination is not certainly known; but the current reports of Deserters and other intelligence from York say—they are going to the West Indies. There are some accounts too, that say Charles Town is their Object. However, as it is possible that they may meditate a stroke against Boston—notwithstanding all reasoning seems against it—I mean to put a Detachment from the Army in motion, which will advance Eastward, as far as Connecticut River, till we are ascertained of their views. I am Dr sir with great regard Your Most Obedt servt
          
            Go: Washington
          
          
          p.s. The Enclosed Letter for the Marquiss Devienne you will be pleased to deliver him as soon as you can. The Officers of Jackson’s Regiment mentioned above, are probably at Boston.
          
        